Case 1:20-cv-21937-KMM Document 1 Entered on FLSD Docket 05/08/2020 Page 1 of 3



                                             UNITED STATED DISTRICT COURT
                                             SOUTHERN DISTRICT OF FLORIDA
                                                    MIAMI DIVISION

                                                                   CASE NO.:

      BERLINDA GOOD,

               Plaintiff,

      v.

      LE JARDIN COMMUNITY CENTER, INC., a
      Florida Not for Profit Corporation,

               Defendant.

      __________________________________/

                                         DEFENDANT’S NOTICE OF REMOVAL

             Defendant, LE JARDIN COMMUNITY CENTER, INC., a Florida Not for Profit

  Corporation by and through its undersigned counsel, and pursuant to 28 U.S.C. §§ 1331, 1367,

  1441, 1446 and Local Rule 4.02, hereby files this Notice of Removal and states as follows:

 1.          On March 6, 2020, Plaintiff filed the above-styled action in the Circuit Court of the

             Eleventh Judicial Circuit in and for Miami-Dade County, Florida as Case Number 2020-

             005456-CA-01.

 2.          Plaintiff’s claims arise from allegations of breach of contract and unpaid wages under the

             Fair Labor Standards Act, 29 U.S.C. §§ 201 - 219 (“FLSA”) as well as allegations of

             unlawful, retaliatory discharge pursuant to Florida’s private sector Whistleblower’s Act,

             Fla. Stat. §448.102 (“FWA”).




                                                       COLE, SCOTT & KISSANE, P.A.
COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 1:20-cv-21937-KMM Document 1 Entered on FLSD Docket 05/08/2020 Page 2 of 3
                                                                                                    CASE NO.:


 3.          Defendant provides this notice of removing the action from the Eleventh Judicial Circuit of

             Florida to this Court. Removal is proper under 28 U.S.C. § 1441(a) because the Court

             has federal question jurisdiction.

 4.          Defendant was served with a Summons and the Complaint on April 27, 2020.

                                                    Federal Question Jurisdiction

  5.         Pursuant to 28 U.S.C. § 1331, “district courts shall have original jurisdiction of all civil

             actions arising under the Constitution, laws, or treaties of the United States.” A defendant

             may remove any “civil action brought in a State court of which the district courts of the

             United States have original jurisdiction.” 28 U.S.C. § 1441(a).

  6.         Plaintiff’s Complaint charges defendant with three counts of violating FLSA 29 U.S.C. §

             201 – et seq. The Court has original jurisdiction over these federal claims, allowing for

             removal of the action. The last and remaining count in the Complaint alleges retaliation in

             violation of FWA.

                                                                       Venue

  7.         Venue is proper in the Miami Division of the Southern District of Florida.

                                                Attachment of State-Court Filings

  8.         In accordance with 28 U.S.C. § 1446(a), attached to this motion as Exhibit A are true and

             correct copies of all process and pleadings that have been filed in the state court to date.

  9.         There are no motions or oppositions currently pending in the state court and therefore

             no copies to attach as otherwise required by Southern District, Fla. Local Rule 7.2.

  10.        In removing this action, Defendants do not waive any available defenses or admit any of

             the Complaint’s allegations.


                                                                           2
                                                       COLE, SCOTT & KISSANE, P.A.
COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
Case 1:20-cv-21937-KMM Document 1 Entered on FLSD Docket 05/08/2020 Page 3 of 3
                                                                                                    CASE NO.:


             Respectfully submitted, this 8th day of May, 2020.

                                                   CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that on this 8th day of May, 2020, a true and correct copy of the

  foregoing has been furnished by electronic filing with the Clerk of the court via CM/ECF, which

  will send notice of electronic filing to all counsel of record.


                                                                   COLE, SCOTT & KISSANE, P.A.
                                                                   Counsel for Defendant LE JARDIN COMMUNITY
                                                                   CENTER, INC., a Florida Not for Profit Corporation
                                                                   Cole, Scott & Kissane Building
                                                                   9150 South Dadeland Boulevard, Suite 1400
                                                                   P.O. Box 569015
                                                                   Miami, Florida 33256
                                                                   Telephone (786) 268-6788
                                                                   Facsimile (305) 373-2294
                                                                   Primary e-mail: daryl.greenberg@csklegal.com
                                                                   Primary e-mail: frances.allegra@csklegal.com
                                                                   Secondary e-mail: magaly.triana@csklegal.com

                                                          By: s/ Daryl A. Greenberg
                                                              DARYL A. GREENBERG
                                                              Florida Bar No.: 90904
                                                              FRANCES P. ALLEGRA
                                                              Florida Bar No.: 881368

  0439.0749-00/18568616




                                                                           3
                                                       COLE, SCOTT & KISSANE, P.A.
COLE, SCOTT & KISSANE BUILDING - 9150 SOUTH DADELAND BOULEVARD - SUITE 1400 - P.O. BOX 569015 - MIAMI, FLORIDA 33256 - (305) 350-5300 - (305) 373-2294 FAX
